                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION

BEACH MART, INC.,                           )
                                            )
       Plaintiff,                           )
                                            )
vs.                                         )
                                            )
L&L WINGS, INC.,                            )
                                            )
       Defendant.                           )
                                            )       Civil Action No. 2:11-cv-00044-FL
                                            )
L&L WINGS, INC.,                            )
                                            )
       Counterclaimant,                     )
                                            )
vs.                                         )
                                            )
BEACH MART, INC.,                           )
                                            )
       Counterclaim Defendant.              )
                                            )
                                            )
L&L WINGS, INC.,                            )       Civil Action No. 2:14-CV-00052-FL
                                            )
       Plaintiff,                           )
                                            )
vs.                                         )
                                            )
BEACH MART, INC.,                           )
                                            )
       Defendant.                           )



                          ORDER GRANTING MOTION TO SEAL


       This matter having come before the Court on Plaintiff Beach Mart, Inc.’s (“Beach Mart”)

Renewed Motion to Retain Under Seal certain documents filed on April 4, 2020, and it appearing to

this Court based on said Motion and other matters of record before the Court that the impairment




          Case 2:11-cv-00044-FL Document 520 Filed 05/15/20 Page 1 of 2
of public interest has been minimized and that the public interest in access to these limited parts of

the court proceedings is substantially outweighed by the parties’ interest in protecting certain

confidential information, that good cause exists for granting the Motion and it is hereby

ORDERED that the Motion is ALLOWED.

       The Clerk is hereby directed to retain under seal the following documents:

               D.E. 499

               D.E. 500.
                            15th
       SO ORDERED, this the __ day of April, 2020.




                                                      LOUISE W. FLANGAN
                                                      UNITED STATES DISTRICT JUDGE




                                                  2



          Case 2:11-cv-00044-FL Document 520 Filed 05/15/20 Page 2 of 2
